People v Freytes (2016 NY Slip Op 01774)





People v Freytes


2016 NY Slip Op 01774


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Tom, J.P., Acosta, Renwick, Moskowitz, JJ.


505 686/12

[*1]The People of the State of New York, Respondent, —
vRaquel Freytes, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Andrew C. Fine of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lindsey Richards of counsel), for respondents.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Gregory Carro, J.), rendered October 10, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: MARCH 15, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.